              Case 2:20-cv-01358-RSL Document 7 Filed 02/03/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9    GEORGE G. ALEXANDER,
10                         Plaintiff,
                                                              NO. C20-1358RSL
11                  vs.
12    TD AMERITRADE,                                          ORDER OF DISMISSAL FOR
                                                              FAILURE TO PERFECT SERVICE OF
13                         Defendant.                         SUMMONS AND COMPLAINT
14

15
            This matter comes before the Court sua sponte. The complaint in this matter was filed on
16
     September 11, 2020. To date, plaintiff has failed to perfect service of the summons and
17
     complaint upon the defendant or to make a timely request for extension of the service date, as
18
     required by Fed. R. Civ. P. 4(m). The Court having given plaintiff notice of this deficiency,
19
     Dkt. #6, hereby DISMISSES the above-captioned complaint without prejudice.
20
            IT IS NOW, THEREFORE, ORDERED that this matter be DISMISSED.
21
            DATED this 3rd day of February, 2021.
22

23

24
                                               A
25                                             Robert S. Lasnik
                                               United States District Judge
26

27
     ORDER OF DISMISSAL FOR FAILURE TO PERFECT SERVICE OF SUMMONS AND
28   COMPLAINT
            Case 2:20-cv-01358-RSL Document 7 Filed 02/03/21 Page 2 of 2



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER OF DISMISSAL FOR FAILURE TO PERFECT SERVICE OF SUMMONS AND
28   COMPLAINT
